        Case 1:19-cv-01738-DAD-SAB Document 34 Filed 08/25/20 Page 1 of 6



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANTOINE L. ARDDS,                                 )     Case No.: 1:19-cv-01738-DAD-SAB (PC)
                                                       )
12                  Plaintiff,                         )
                                                       )     FINDINGS AND RECOMMENDATION
13          v.                                               RECOMMENDING PLAINTIFF’S FOURTH
                                                       )     MOTION FOR TEMPORARY RESTRAINING
14                                                     )     ORDER BE DENIED
     D. HICKS, et.al.,
                                                       )
15                  Defendants.                        )     [ECF No. 33]
                                                       )
16                                                     )
                                                       )
17                                                     )
18          Plaintiff Antoine L. Ardds is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s fourth motion for a temporary restraining order, filed
21   August 24, 2020. Plaintiff seeks a court order directing prison officials to provide his legal property
22   and materials in order to litigate his current cases.
23                                                           I.
24                                                 DISCUSSION
25          The purpose of a temporary restraining order or a preliminary injunction is to preserve the
26   status quo if the balance of equities so heavily favors the moving party that justice requires the court to
27   intervene to secure the positions until the merits of the action are ultimately determined. University of
28   Texas v. Camenisch, 451 U.S. 390, 395 (1981). “A plaintiff seeking a preliminary injunction [or
                                                             1
           Case 1:19-cv-01738-DAD-SAB Document 34 Filed 08/25/20 Page 2 of 6



1    temporary restraining order] must establish that he is likely to succeed on the merits, that he is likely

2    to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

3    favor, and that an injunction is in the public interest.” Winter v. Natural Resources Defense Council,

4    Inc., 555 U.S. 7, 20 (2008).

5             “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

6    granted unless the movant, by a clear showing, carries the burden of persuasion.”              Mazurek v.

7    Armstrong, 520 U.S. 968, 972 (1997) (quotations and citations omitted) (emphasis in original). A party

8    seeking a temporary restraining order or preliminary injunction simply cannot prevail when that motion

9    is unsupported by evidence.

10            Federal courts are courts of limited jurisdiction and in considering a request for preliminary

11   injunctive relief, the Court is bound by the requirement that as a preliminary matter, it have before it an

12   actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley Forge

13   Christian Coll. V. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). If

14   the Court does not have an actual case or controversy before it, it has no power to hear the matter in

15   question. Id. Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

16   Prison Litigation Reform Act, which requires that the Court find the “relief [sought] is narrowly drawn,

17   extends no further than necessary to correct the violation of the Federal right, and is the least intrusive

18   means necessary to correct the violation of the Federal right.”

19            A federal court may issue emergency injunctive relief only if it has personal jurisdiction over

20   the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros., Inc. v. Michetti Pipe

21   Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party officially, and is required

22   to take action in that capacity, only upon service of summons or other authority-asserting measure stating

23   the time within which the party served must appear to defend.”). The Court may not attempt to

24   determine the rights of persons not before it. See Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229,

25   234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir. 1983).

26   ///

27   ///

28   ///

                                                          2
        Case 1:19-cv-01738-DAD-SAB Document 34 Filed 08/25/20 Page 3 of 6



1    As an initial matter, this action is proceeding against Defendant Hicks for excessive force. However,

2    Plaintiff’s motion for injunctive relief is aimed at preventing actions by other prison officials who are

3    not parties to this action. The Court’s jurisdiction is limited to the parties before it in this action and to

4    Plaintiff’s claim for damages arising from an incident of alleged excessive force on June 27, 2009.

5    See, e.g., Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103-04 (1998) (“[The] triad of injury in

6    fact, causation, and redressability constitutes the core of Article III’s case-or-controversy requirement,

7    and the party invoking federal jurisdiction bears the burden of establishing its existence.”) (citation

8    omitted); American Civil Liberties Union of Nevada v. Masto, 670 F.3d 1046, 1061-62 (9th Cir. 2012)

9    (“[F]ederal courts may adjudicate only actual, ongoing cases or controversies.”) (citation and internal

10   quotation marks omitted). Thus, Plaintiff’s motion addresses conduct that that is not a subject of this

11   action, and therefore Plaintiff fails to demonstrate either a likelihood of success on the merits or a

12   serious question on the merits. Generally, such allegations must be pursued through the prison

13   administrative process and then litigated in a separate action. See McKinney v. Carey, 311 F.3d 1198,

14   1199-1201 (9th Cir. 2002) (per curiam) and Rhodes v. Robinson, 621 F.3d 1002, 1004-07 (9th Cir.

15   2010) (together holding that claims must be exhausted prior to the filing of the original or

16   supplemental complaint); Jones v. Felker, No. CIV S-08-0096 KJM EFB P, 2011 WL 533755, at *4-6

17   (E.D. Cal. Feb. 11, 2011). Plaintiff has not shown that he cannot obtain relief from the alleged

18   misconduct of prison staff at Corcoran State Prison through the administrative appeals process and, if

19   necessary, by challenging it in a separate lawsuit.

20           Further, it appears that Plaintiff believes because the Court has ordered service on Defendant

21   Hicks, he is now entitled to injunctive relief. However, federal courts are courts of limited jurisdiction,

22   Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994), and the Court lacks the

23   jurisdiction to issue any orders regarding Plaintiff’s current conditions of confinement, including his

24   property status, 18 U.S.C. § 3626(a)(1)(A); Summers v. Earth Island Institute, 555 U.S. 488, 493 (2009);

25   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992); Mayfield v. United States, 599 F.3d 964,

26   969 (9th Cir. 2010).

27           Moreover, even if the Court had personal jurisdiction over the individuals named in the

28   complaint, Plaintiff has failed to demonstrate imminent irreparable harm necessary to support a

                                                           3
        Case 1:19-cv-01738-DAD-SAB Document 34 Filed 08/25/20 Page 4 of 6



1    preliminary injunction. See Winter, 555 U.S. at 20; Alliance for the Wild Rockies v. Cottrell, 632

2    F.3d 1127, 1131 (9th Cir. 2011). “The fact that plaintiff has met the pleading requirements allowing

3    him to proceed with the complaint does not, ipso facto, entitle him to a preliminary injunction.”

4    Claiborne v. Blauser, No. CIV S-10-2427 LKK, 2011 WL 3875892, at *8 (E.D. Cal. Aug. 31, 2011),

5    report and recommended adopted, No. CIV S-10-2427 LKK, 2011 WL 4765000 (E.D. Cal. Sept. 29,

6    2011). Instead, to meet the “irreparable harm” requirement, Plaintiff must do more than simply allege

7    imminent harm; he must demonstrate it. Caribbean Marine Servs. Co., Inc. v. Baldridge, 844 F.2d

8    668, 674 (9th Cir. 1988). Mere “[s]peculative injury does not constitute irreparable injury sufficient to

9    warrant granting a preliminary injunction.” Id. at 674-75.

10          Plaintiff seeks a court order preventing prison officials from depriving him of access to his

11   legal property and to prevent them from destroying his property. Inmates have a fundamental

12   constitutional right of access to the courts. Lewis v. Casey, 518 U.S. 343, 346 (1996); Silva v. Di

13   Vittorio, 658 F.3d 1090, 1101 (9th Cir. 2011); Phillips v. Hust, 588 F.3d 652, 655 (9th Cir. 2009).

14   However, to state a viable claim for relief, Plaintiff must show that he suffered an actual injury, which

15   requires “actual prejudice to contemplated or existing litigation.” Nevada Dep’t of Corr. v. Greene,

16   648 F.3d 1014, 1018 (9th Cir. 2011) (citing Lewis, 518 U.S. at 348) (internal quotation marks

17   omitted); Christopher v. Harbury, 536 U.S. 403, 415 (2002); Lewis, 518 U.S. at 351; Phillips, 588

18   F.3d at 655. To prevail on a claim regarding denial of access to the courts, it is not enough for an

19   inmate to show some sort of denial Plaintiff has failed to demonstrate actual injury. Plaintiff has not

20   shown that without an injunction he will miss a deadline or have this action dismissed. In addition,

21   Plaintiff’s complaints about access and destruction of his legal property are not related to his

22   underlying claims in this action. Thus, an injunction is not proper. See Pacific Radiation Oncology,

23   LLC v. Queen’s Medical Center, 810 F.3d 631, 636 (9th Cir. 2015) (holding there must be a

24   “sufficient nexus between the request in a motion for injunctive relief and the underlying claim

25   itself”). Thus, Plaintiff has failed to demonstrate that in the absence of preliminary injunctive relief he

26   is likely to suffer actual injury in prosecuting his case. “Speculative injury does not constitute

27   irreparable injury sufficient to warrant granting a preliminary injunction.” Caribbean Marine Servs.

28

                                                          4
       Case 1:19-cv-01738-DAD-SAB Document 34 Filed 08/25/20 Page 5 of 6



1    Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988), citing Goldies Bookstore, Inc. v. Superior Court,

2    739 F.2d 466, 472 (9th Cir. 1984).

3           Plaintiff is further advised that the Due Process Clause of the Fourteenth Amendment of the

4    United States Constitution protects Plaintiff from being deprived of property without due process of

5    law, Wolff v. McDonnell, 418 U.S. 539, 556 (1974), and Plaintiff has a protected interest in his

6    personal property, Hansen v. May, 502 F.2d 728, 730 (9th Cir. 1974). Authorized, intentional

7    deprivations of property are actionable under the Due Process Clause, see Hudson v. Palmer, 468 U.S.

8    517, 532, n.13 (1984); Quick v. Jones, 754 F.2d 1521, 1524 (9th Cir. 1985), but the Due Process

9    Clause is violated only when the agency “prescribes and enforces forfeitures of property without

10   underlying statutory authority and competent procedural protections,” Nevada Dept. of Corrections v.

11   Greene, 648 F.3d 1014, 1019 (9th Cir. 2011) (citing Vance v. Barrett, 345 F.3d 1083, 1090 (9th Cir.

12   2003)) (internal quotations omitted). The Due Process Clause is not violated by the random,

13   unauthorized deprivation of property so long as the state provides an adequate post-deprivation

14   remedy. Hudson v. Palmer, 468 U.S. 517, 533 (1984); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th

15   Cir. 1994). Here, Plaintiff alleges an unauthorized taking of his property which is not actionable under

16   the Due Process Clause because California provides an adequate post-deprivation remedy. Barnett v.

17   Centoni, 31 F.3d at 816-17 (citing Cal. Gov’t Code §§810-895). In this instance, Plaintiff has alleged

18   an unauthorized deprivation of his property which is not cognizable by way of section 1983, as he has

19   an adequate remedy under California law.

20          Moreover,

21                                                     II.

22                                            RECOMMENDATION

23          Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s fourth motion for a

24   temporary restraining order be denied.

25          This Findings and Recommendation will be submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14)

27   days after being served with this Findings and Recommendation, Plaintiff may file written objections

28   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

                                                        5
       Case 1:19-cv-01738-DAD-SAB Document 34 Filed 08/25/20 Page 6 of 6



1    Recommendation.” Plaintiff is advised that the failure to file objections within the specified time may

2    result in the waiver of the “right to challenge the magistrate’s factual findings” on appeal. Wilkerson

3    v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.

4    1991)).

5
6    IT IS SO ORDERED.

7    Dated:    August 25, 2020
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        6
